Citation Nr: 0500901	
Decision Date: 01/12/05    Archive Date: 01/19/05	

DOCKET NO.  04-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1941 to May 1946.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the VARO in 
Indianapolis, Indiana.  The RO denied entitlement to a TDIU.

For good cause shown, a motion for advancement on the docket 
has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in October 2004.

A review of the evidence discloses that service connection is 
in effect for:  Peptic ulcer disease, rated as 60 percent 
disabling from June 2, 1998; skull defect, rated as 50 
percent disabling from April 10, 1947; post-traumatic 
encephalopathy, rated as 50 percent disabling from April 10, 
1947; and scarring on the left side of the head rated as 10 
percent disabling from April 10, 1947.  The combined 
disability rating of 90 percent has been in effect since 
January 16, 1996.  The record discloses the veteran also has 
Parkinson's disease for which service connection is not in 
effect.

Of record is a report of a May 2004 review of the veteran's 
medical records.  The physician recorded that a prior note 
had been dictated but "has not been found."  The physician 
noted the question at hand was the fact that the veteran had 
a history of Parkinson's disease and had a remote injury 
related to having been shot, and developing meningo-
encephalitis secondary to the bullet wound.  The examiner 
acknowledged there was "certainly controversy" over whether 
one trauma could result in Parkinson's disease.  

The examiner stated most of the individuals who had developed 
Parkinson's were idiopathic or drug-induced.  The examiner 
opined that, though repetitive head trauma could result in 
dementia, it was unlikely in the veteran's case that "one 
single penetrating head injury would result in a post-
traumatic Parkinson's disease syndrome.  It is impossible to 
make a cause-and-effect relationship between the gunshot 
wound and the development of the Parkinson's disease.  Hence, 
based on the medical literature, I believe that this is not a 
service-connected related issue."  The physician did not cite 
to any specific medical literature for his opinion.

However, received subsequent thereto were copies of medical 
literature reflecting essentially that results of a case-
control study suggested "an association between head trauma 
and the later development of PD (Parkinson's disease) that 
varies with severity."

The physician who reviewed the medical records in May 2004 
has not had the opportunity to review the associated medical 
literature to determine whether his opinion might be changed 
as a result of any further review.

Based on a review of the evidence of record, the Board 
believes that it would be helpful for that physician to 
review the claims file as augmented and the case is therefore 
REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The claims file and a separate copy 
of this remand must be made available to 
and reviewed by the physician who 
reviewed the medical records at the 
Marion VA Medical Center in Marion, 
Indiana, on May 25, 2004, to include the 
recently associated medical literature 
pertaining to Parkinson's disease, for 
the purpose of expressing an opinion as 
to the nature and etiology of the 
veteran's Parkinson's disease.  The 
examiner must be requested to address the 
following medical issue:

Is it at least as likely as not that 
Parkinson's disease is related to the 
veteran's service-connected head trauma.  
Any opinion expressed must be accompanied 
by a complete rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the required medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, and in view of the 
opinion expressed by the VA medical 
examiner, the VBA AMC should readjudicate 
the claim of entitlement to a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


